Davis, P. J. :
The complaint in this action is not well drawn, but under its allegations we think the plaintiff would be entitled to prove any state of facts necessary to show that the defendant had been guilty of such neglect of official duty as would charge him with liability for the injury suffered by the plaintiff’s intestate. It was not necessary to set forth all the evidence requisite to establish that condition of things. Hence the question presented upon this demurrer is, whether the defendant can be held liable in a civil action for a private injury, for any degree or kind of negligence of which he may have been guilty in performing or neglecting to perforin his official duty.
Whatever may be the law in other States upon that subject, we think the question of the defendant’s liability is settled in this State by the case of Adsit v. Brady (4 Hill, 630), West v. Trustees of Brockport (in note to 16 N. Y., 168), Robinson v. Chamberlain (34 id., 389).
*430In Adsit v. Brady the broad rule is laid down that where an individual sustains an injury by the misfeasance or nonfeasance of a public officer who acts or omits to act contrary to his duty, the law gives redress to the injured party by an action adapted to the nature of the case. That rule received a very emphatic approval in Robinson v. Chamberlain ¡ and if the opinion of Mr. Justice Selden in the case of West v. Trustees of Brockport (ubi supra), tended to impair that rule, it was restored to full vigor by the decision of the court in Robinson v. Chamberlain.
In Murphy v. The Commissioners of Emigration (28 N. Y., 134) the board of commissioners was held not liable because they were not guilty of any personal negligence ; and the court said that if any members of the board had failed in their duty, and the plaintiff had suffered in consequence of such failure, they might be individually liable, but the consequences of their individual misconduct3 if there were any, could not be visited upon the board.
In this case the duty, if any existed, appertained or is charged to belong to the individual officer, and the negligence alleged by reason of which the injury was suffered, is distinctly charged to have been his own. ¥e are of opinion that the demurrer should have been overruled, and that the order and judgment should be reversed and judgment given for the plaintiff upon the demurrer, with leave to defendant to answer over on the usual terms.
Ingalls, J., concurred.